Dissenting Opinion by
Mr. Chief Justice Brown:
The appellant is a manufacturing corporation, and admittedly not liable to a tax on goods of its own manufacture sold at its manufacturing plant. It concedes its liability to a tax on all goods sold at its distributing stations, whether manufactured by itself or others. The measure of relief for which it prays, and which is denied it by the majority of the court, is exemption from tax on goods not sold at a distributing station, but at its plant, to be delivered in the future. Because sales made at its plant happen to be delivered from one of its distributing stations, why should it be liable to a tax on them, when admittedly it would not be liable if the goods sold should be delivered directly from its plant? The legislature might have so directed, but I am unable to follow the reasoning of the majority of my brethren in holding that it has done so. I would reverse the decree below, reinstate the bill and award the relief to which the appellant, in my judgment, is clearly entitled. My Brother Walling joins in this dissent.